Citation Nr: 1455867	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-17 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.G.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to December 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana.  

In September 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The VLJ specifically notified the Veteran that he needed a competent nexus opinion in support of his claim to substantiate his claim of service connection for a gastrointestinal disorder.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran seeks service connection for a gastrointestinal disorder, which he claims is diverticular disease.  However, during the pendency of the appeal, additional diagnoses have been provided by medical professionals, including irritable bowel syndrome (IBS) and gastroesophageal reflux disease.  The scope of a claimed disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed gastrointestinal disorders.  

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has diagnoses of reflux, IBS and diverticular disease.  The Veteran maintains that his gastrointestinal symptoms began during service and have continued to the present.  

The service treatment records (STRs) show that the Veteran was treated in 1982 for abdominal pain and blood in the stool.  The Veteran maintains that he continued to have these symptoms throughout his lengthy period of service, and was ultimately diagnosed with diverticular disease in 2006.  Current treatment records show a diagnosis of diverticular disease in 2008; and, subsequent diagnoses of reflux and IBS in 2013 and 2014.  

A VA examiner in July 2012 opined that the Veteran's diverticular disease was not related to the 1982 episodes of gastrointestinal pain and blood in the stool because there was no diagnosis of diverticulitis or diverticulosis during service.  

The July 2012 opinion is not adequate.  First, it does not take into consideration the Veteran's reports of continued symptoms during service, and it did not consider whether the Veteran's in-service symptoms were manifestations of his current reflux and/or IBS.  This is particularly critical considering that the Veteran's in-service symptoms of stomach pain, diarrhea and nausea are the same types of symptoms normally associated with IBS.  

Additionally, the examiner must consider the Veteran's competent and credible statement that his symptoms continued throughout service even though he did not necessarily seek treatment each time they flared up.  

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

Since the claim is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any pertinent private treatment records should also be obtained with appropriate authorization from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional pertinent VA medical records; and, with appropriate authorization from the Veteran, obtain any private records identified as pertinent to his claim.

2.  All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the record, and the Veteran should be notified and given an opportunity to provide them.

3.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his gastrointestinal disorder(s), including but not limited to diverticular disease, IBS and reflux.  The record must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the examination report.  After reviewing the file and examining the Veteran, the examiner should answer the following questions:

a) Did the Veteran's in-service gastrointestinal manifestations represent diverticular disease, IBS and/or reflux?

b)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's reports of continued abdominal pain, diarrhea and reflux in service are of the same etiology as the current complaints?  Stated differently, is it as likely as not that any of the Veteran's current gastrointestinal disorders had their onset during service or within the first post-service year.  The examiner should keep in mind the Veteran's lengthy period of service from 1981 to 2005 and consider the Veteran's reports of in-service symptoms credible unless the examiner believes the Veteran's reports are inherently incredible based on objective medical findings.  

A detailed rationale supporting the examiner's opinions should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4.  After undertaking the development listed in Directives 1 - 3 readjudicate the issue on appeal as noted above.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




